Argued April 10, 1934.
This appeal is from the dismissal of plaintiff's bill for a decree that defendants hold certain real estate and buildings thereon in trust for him, and for a conveyance. He died after the evidence was taken, but before the adjudication was filed. His executrix was substituted and filed exceptions; they were heard by the court in banc and were duly dismissed. She has appealed.
Plaintiff's contention was that he bought the property, but that defendants fraudulently had the deed made out in their names. It was not disputed that the lot was paid for by a cashier's check to the order of plaintiff and by him endorsed in blank, but it appeared that this cashier's check represented a loan to defendants which was paid. It was not made clear on what basis plaintiff claimed to be entitled to the house later erected on the property. The findings of fact in accordance with the defendants' contention were amply supported by evidence; indeed it seems difficult to see how any learned chancellor could have found otherwise.
Decree affirmed at the cost of appellant.